Citation Nr: 0707433	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bronchitis and bronchial pneumonia, also claimed as emphysema 
and chronic obstructive pulmonary disease (COPD).

(The issue of whether the veteran's countable income was 
properly calculated, in excluding his grandchildren as 
dependents, for improved disability pension benefit purposes 
is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In a final rating decision dated in May 1990 and issued 
in June 1990, the RO denied entitlement to service connection 
for bronchitis and bronchial pneumonia.

3.  Evidence added to the record since the final May 1990 RO 
denial is cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the veteran's service 
connection claim.


CONCLUSIONS OF LAW

1.  The May 1990 decision that denied entitlement to service 
connection for bronchitis and bronchial pneumonia is final.  
38 U.S.C. § 4005(c) (1988) [(West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.110 
(2006)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bronchitis 
and bronchial pneumonia, also claimed as emphysema and COPD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in January 2003, prior to the initial unfavorable AOJ 
decision issued in March 2003.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the January 2003 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, the veteran 
was specifically advised that his claim was previously denied 
by a rating decision issued in June 1990 and, as such, he 
needed to submit new and material evidence demonstrating that 
a lung condition, which had previously been claimed as 
bronchitis/bronchial pneumonia, was incurred in or aggravated 
by his military service.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Although the veteran may not have been 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim, the Board finds that he was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  The January 2003 letter advised him to notify VA of 
any additional information or evidence that he believed would 
support his claims, and if he had additional records he could 
send them to VA, thus effectively notifying him to send any 
additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his new and material claim, to include the underlying service 
connection claim, but was not informed of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, VA treatment records, and 
private treatment records were reviewed by both the RO and 
the Board in connection with adjudication of his claim.  He 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim.  In this regard, the Board notes that 
documentation contained in the claims file reflects that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA), effective April 2001.  Such 
records are not contained in the claims file; however, for 
the following reasons, the Board finds that a remand is not 
necessary to obtain the SSA records.  

Section 5103A(b) provides that VA shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain (emphasis 
added).  38 U.S.C.A. § 5103A(b).  The Board observes that, 
already of record, are current diagnoses of respiratory 
disorders.  However, the veteran's service medical records 
are negative for any objective evidence of treatment or 
diagnoses of bronchitis or bronchial pneumonia, despite his 
report of a history of bronchitis, pneumonia, and shortness 
of breath with strenuous activity at the time of his May 1971 
separation examination.  Moreover, clinical evaluation of his 
lungs and chest at the time of separation was normal.  
Additionally, there is no competent medical opinion linking 
the veteran's claimed respiratory disorder to his military 
service and it has not been claimed that any such evidence 
exists.  Therefore, the Board finds that SSA records that may 
demonstrate a current diagnosis of a respiratory disorder 
would be redundant of the medical evidence already of record.  
Also, even if SSA records included an opinion linking the 
veteran's claimed condition to his military service, service 
connection could still not be granted because there is no 
record of in-service treatment or diagnosis referable to the 
veteran's respiratory system and, as such, there would be no 
competent basis upon which to conclude that any current 
claimed disorder is related to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that SSA records as pertinent to 
the veteran's claimed condition are not relevant to his 
pending claim and, as such, there is no violation of the duty 
to assist by VA in this regard.  See Loving v. Nicholson, 19 
Vet. App. 96 (2005).  

The duty to assist also includes providing the veteran with 
an examination when necessary to decide the claim.  In this 
regard, the Board notes that the VCAA and its implementing 
regulations include clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who attempts to 
reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim is 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with his appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

The veteran contends that he was hospitalized during basic 
training in December 1965 for bronchial pneumonia.  He 
further argues that he began smoking cigarettes during his 
military service.  The veteran claims that his in-service 
bronchial pneumonia and tobacco use resulted in a current 
respiratory disorder, to include bronchitis, bronchial 
pneumonia, emphysema, and COPD.  As such, he contends that 
service connection is warranted for such disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.    

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including bronchiectasis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision dated in May 1990, the RO denied service 
connection for bronchitis and bronchial pneumonia.  In 
reaching such decision, the RO considered the veteran's 
service medical records, private treatment records from St. 
Clair Hospital, and VA treatment records.  The RO noted that 
the veteran's service medical records were silent for any 
complaints, treatment, or diagnoses of bronchitis or 
bronchial pneumonia.  It was also observed that, on his May 
1971 separation examination, the veteran indicated a history 
of bronchitis, pneumonia, and shortness of breath with 
strenuous activity.  However, clinical evaluation of his 
lungs and chest at the time of separation was normal.  The 
Board notes that treatment records from St. Clair Hospital 
showed a diagnosis of acute bronchitis in August 1970.  As 
such, the RO found that, based on the evidence of record, it 
was not shown that the veteran was diagnosed or treated for 
chronic bronchitis or bronchial pneumonia.  Therefore, the RO 
denied service connection for such claimed conditions.  

In June 1990, the veteran was advised of the decision and his 
appellate rights.  Thereafter, in July 1990, he submitted a 
notice of disagreement and a statement of the case was issued 
in December 1992.  No timely substantive appeal was received 
by VA.  Thereafter, the veteran's application to reopen his 
claim of entitlement to service connection for a respiratory 
disorder, claimed as emphysema and COPD, was first received 
in February 2002.  Thus, the May 1990 decision is final.  38 
U.S.C. § 4005(c) (1988) [(West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.110 
(2006)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his applications to reopen his claim of 
entitlement to service connection for a respiratory disorder 
in February 2002, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2006), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the May 1990 decision, private medical records as well 
as VA treatment records dated from May 1997 to February 2003 
showing current diagnoses of acute bronchitis, COPD, and 
emphysema have been received.  The basis of the May 1990 
decision was that the veteran's service medical records 
failed to show that he was diagnosed or treated for chronic 
bronchitis or bronchial pneumonia during service.  While the 
evidence received since the May 1990 decision is new, it is 
not material as such is cumulative and redundant of the 
evidence of record in 1990.  Specifically, at the time of the 
May 1990 denial, there was already evidence of a current 
respiratory disorder, namely bronchitis; however, there was 
no evidence that such was shown in service or was otherwise 
related to a disease, injury, or incident of service.  There 
was also no evidence that bronchiectasis was manifested 
within a year of service discharge.  Since the May 1990 
decision, no evidence demonstrating treatment or diagnoses of 
a respiratory disorder during service, or manifestation of 
bronchiectasis within one year of service discharge, has been 
received.  Additionally, since the final RO denial, the only 
evidence of a nexus between a respiratory disorder and 
service that has been received consists of the veteran's own 
lay statements.  This is not competent evidence because, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).  

The Board notes the veteran's contention that his current 
respiratory disorders, to specifically include emphysema, are 
related to the cigarettes he began smoking during his 
military service.  Notwithstanding any other provision of 
law, for claims filed after June 9, 1998, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103 (West 
2002).  Further, 38 C.F.R. § 3.300(a) (2006) implements 38 
U.S.C. § 1103 and requires that, "[f]or claims received by 
VA after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service."  The regulation further 
defines tobacco products to include cigarettes.  As the 
veteran filed his claim for application to reopen his claim 
for a respiratory disorder in February 2002 and specifically 
claimed that such is a result of tobacco use during service 
in March 2003, he does not meet the threshold date for claims 
established by 38 C.F.R. § 3.300(a) and, as such, to the 
extent he has claimed that his respiratory disorder is 
related to tobacco use, to include cigarettes, during his 
military service, such claim is denied as a matter of law and 
is not a basis to reopen his claim of entitlement to service 
connection for a respiratory disorder.

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the RO's 
May 1990 decision and does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for a respiratory disorder.  As such, the 
Board finds that the evidence received subsequent to the RO's 
1990 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
bronchitis and bronchial pneumonia, also claimed as emphysema 
and COPD, have not been met. 


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for bronchitis and bronchial pneumonia, also claimed as 
emphysema and COPD, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


